DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to communications filed on 12/29/2021 via the After Final Consideration Program. The applicant has amended claim 1 to incorporate features of claim 6, and amended claim 11 to incorporate features of claim 16. Accordingly, the applicant has amended claims 7 and 17 to delete overlapping features, and cancelled claims 6 and 16. The applicant respectfully submits that the amendments are all premised upon the original disclosure and thus submits no new matter has been introduced by the way of these amendments. Currently, claims 1-5, 7-15 and 17-20 remain and a complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 12/29/2021, with respect to claim rejections under 35 U.S.C. 102 have been fully considered and in view of the current amendments, the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-15, 17-20 are allowed. These claims have been renumbered as 1-18.
Prior art reference Loui et al. (US 10558884 B2) discloses “receiving a plurality of digital images from an image collection; using a processor to compute a set of feature points for each digital image in the plurality of digital images; using the processor to semantically identify, for each digital image in the plurality of digital images, primary image object types appearing in the digital image, wherein the primary image object types comprise foreground, background, stationary, and movable; using the processor to categorize each digital image in the plurality of digital images according to the 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… a sound receiving device, configured to detect a sound source;
an image capturing device, configured to capture an image;
a processor, coupled to the sound receiving device and the image capturing
device, and configured to:
detect a direction of a sound source by using the sound receiving device to capture an image in the direction by using the image capturing device;
detect and track a face in the image to assign an image identification to the face according to a tracking result;
determine whether the image identification exists in a plurality of cluster identifications already recognized in a data set of face recognition; and in response to the image identification not existing in the data set, acquire a feature value of the face, and compare the feature value of the face with a feature value of a face of each of the cluster identifications to update a cluster identification to which the face belongs according to a comparison result, wherein the image capturing device is a panoramic camera, and the processor is configured to: capture a panoramic image around the electronic device by using the image capturing

The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10282633 B2
US 10558884 B2
US 20160344928 A1
US 20190156559 A1
US 20210168241 A1
US 20210224522 A1
US 20210374994 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665